                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )                No. 3:19-CR-64-PLR-HBG
                                                  )
DOMINIQUE McKENZIE and                            )
LUCKY J. CLARK,                                   )
                                                  )
                       Defendants.                )


                                MEMORANDUM AND ORDER

                All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. The parties appeared before the undersigned on November

25, 2019, for a motion hearing on Defendant Clark’s Motion to Continue Trial Date and Extend

Other Deadlines [Doc. 46], filed on November 2, 2019. Assistant United States Attorney Brent

Nelson Jones appeared on behalf of the Government. Attorney Randall E. Reagan represented

Defendant Lucky Clark, who was also present.1 Assistant Federal Defender Benjamin G. Sharp

represented Defendant Dominique McKenzie, who was excused from the hearing upon counsel’s

oral request.




1
 On November 14, 2019, the undersigned conducted an initial appearance on a Petition for Action
on Conditions of Pretrial Release [Doc. 47] for Defendant Clark. At that time, Defendant Clark
waived [Doc. 49] his right to a hearing on the petition but reserved the right to have a hearing at a
later time and went into custody [Doc. 50]. The November 25 motion hearing was also set as a
status conference on the matter of the Defendant’s detention. Before the hearing started, Mr.
Reagan informed the deputy clerk that Defendant Clark is waiving his right to a revocation hearing
and agrees to remain in custody pending his trial. Accordingly, Defendant Clark remains detained
pursuant to the Court’s prior Order of Detention Pending Further Proceedings [Doc. 50].
               Defendant Clark asks the Court to continue the December 17, 2019 trial date in this

case to give his attorney time to complete the litigation of his suppression motion. On June 28,

2019, Defendant Clark filed a Motion to Suppress Evidence [Doc. 25] and other pretrial motions

[Docs. 26, 28, & 29]. The Court held an evidentiary and motion hearing on August 12, 2019, and

the Defendant filed a post-hearing brief on September 17, 2019. On October 23, 2019, the

undersigned issued a Report and Recommendation [Doc. 45], recommending that the suppression

motion be denied. Defendant now asks that his deadline for filing objections to the Report and

Recommendation be extended to January 2020. In support of this request, defense counsel states

that he is involved in a lengthy federal criminal trial, which began on October 21, 2019, and may

last into January 2020. The Defendant states that due to this trial, defense counsel is unavailable

for his trial on December 17, 2019, and needs additional time to litigate the suppression motion in

this case. The motion relates that the Government does not object to the requested continuance.

               At the November 25 hearing, Mr. Reagan stated that he needs additional time in

this case, due to his involvement in another federal criminal trial. He states that in that case, the

Government anticipates concluding its proof on December 13, 2019, and the four defendants will

begin their proof the following week. Mr. Reagan said that this other trial, which began on October

21, two days before the Court issued the Report and Recommendation on Defendant Clark’s

suppression motion, has consumed all of his time in the intervening month. Accordingly, he has

not been able to file objections to the instant Report and Recommendation or to prepare for trial in

this case. Mr. Reagan stated that Defendant Clark is waiving his speedy trial rights in relation to

the motion to continue.

               Mr. Sharp stated that Defendant McKenzie takes no position on the motion to

continue but that he does not object to the motion. Upon inquiry by the Court, Mr. Sharp said that



                                                 2
Defendant McKenzie takes no position on Defendant Clark’s Motion to Sever Defendants, but he

also does not object to that motion. AUSA Kirk confirmed that the Government does not oppose

the motion to continue. The parties agreed on a new trial date of April 14, 2019.

               The Court finds Defendant Clark’s motion to continue the trial to be well-taken and

unopposed. The Court also finds that the ends of justice served by granting a continuance outweigh

the interest of the Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Counsel

for defendant Clark needs additional time to file objections to the Report and Recommendation

and to prepare for trial in light of the ruling on that motion. 18 U.S.C. § 3161(h)(1)(D) & -(H).

Given counsel’s involvement in another criminal trial projected to last into January 2020, the Court

finds that counsel is not available for trial in this case on December 17, 2019. The Court finds that

without a continuance in this case, Defendant Clark would be deprived of the continuity of counsel,

due to Mr. Reagan’s representation of another client in a federal criminal trial. See 18 U.S.C. §

3161(h)(7)(iv). Additionally, the Court finds that the failure to grant the requested continuance

would deprive counsel for Defendant Clark of the reasonable time necessary to prepare effectively

for trial, even taking into account counsels’ acting with due diligence.              18 U.S.C. §

3161(h)(7)(B)(iv).

               Defendant Clark’s motion to continue the trial [Doc. 46] is GRANTED, and the

trial of this matter is reset to April 14, 2020. The Court also finds that all the time between the

filing of the motion to continue on November 2, 2019, and the new trial date of April 14, 2020,

is fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C.

§ 3161(h)(1)(D), -(1)(H), & -(7)(A)-(B). With regard to other scheduling in this case, Defendant

Clark’s objections to the Report and Recommendation are due on or before January 27, 2020.

The Government’s response to Defendant Clark’s objections is due on or before February 10,



                                                 3
2020. All motions in limine must be filed no later than March 30, 2020. The parties are to appear

before the undersigned for a final pretrial conference on March 31, 2020, at 2:00 p.m. This date

is also the deadline for filing a plea agreement in the record and providing reciprocal discovery.

Requests for special jury instructions shall be filed no later than April 3, 2020, and shall be

supported by citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

           (1) Defendant Clark waived a revocation hearing and remains
               DETAINED pursuant to the Court’s prior Order of Detention
               Pending Further Proceedings [Doc. 50];

           (2) Defendant McKenzie’s oral motion to be excused from the
               November 25, 2019 motion hearing is GRANTED;

           (3) Defendant Clark’s Motion to Continue Trial Date and Extend Other
               Deadlines [Doc. 46] is GRANTED;

           (4) The trial of this matter is reset to commence on April 14, 2020, at
               9:00 a.m., before the Honorable Pamela L. Reeves, Chief United
               States District Judge;

           (5) All time between the filing of the Defendant’s motion to continue
               on November 2, 2019, and the new trial date of April 14, 2020, is
               fully excludable time under the Speedy Trial Act for the reasons set
               forth herein;

           (6) Defendant Clark’s deadline for objecting to the Report and
               Recommendation is extended to January 27, 2020.               The
               Government shall respond to objections filed by Defendant Clark on
               or before February 10, 2020;

           (7) Motions in limine are due on or before March 30, 2020;

           (8) The parties are to appear before the undersigned for a final pretrial
               conference on March 31, 2020, at 2:00 p.m. This date is also the
               deadline for filing a plea agreement in the record and for providing
               reciprocal discovery; and




                                                4
  (9) The parties must file requests for special instructions, supported by
      citations to authority pursuant to Local Rule 7.4, no later than April
      3, 2020.

IT IS SO ORDERED.


                                     ENTER:


                                     United States Magistrate Judge




                                        5
